Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Amendments of Claims 1 to 4, 7, 8 and 20 are acknowledged.
Cancelation of Claims 9 to 19 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The Claim includes the limitation “wherein said distal head is not lockable in a particular position”. This limitation unclear for a couple reasons: The first would be that the distal head is not lockable in a particular position, but could be lockable on any other position; the Examiner would consider for prosecution that is “not lockable on any position”. The second is that the scope of the term “lockable” is not clear, note that the Applicant indicated that Figures 168 to 170 describe the claimed invention, corresponding with paragraphs 0322 to 0326. The mentioned paragraphs actually disclose an articulation lock; in particular:
the surgical instrument 7900 can comprise a lock configured to hold the distal head 7920 in position which can be released to allow the distal head 7920 to move relative to the shaft 7910.
he distal head 7920 can be passively articulated by pushing the distal head 7920 against the patient tissue within the surgical site when the distal head 7920 is unlocked.
the distal head 7920 can be unlocked and then re-aligned with the shaft axis LA.
Additionally, the Figure 170 show a dampening system 8080 that also could be considered a “lock”.

Regarding Claims 1, 2, 3 and 20:
Claims 1 and 20 include the limitation “to eject said staples along said longitudinal axis” while Claims 2 and 3 substitute the term “longitudinal” with “head” which carries the same meaning. This limitation seems to contradict the specification and figures which show multiple staples being fired at the same time on an orientation parallel to the claimed axis but not along the longitudinal axis, actually Figures 169 and 170, that according to the Applicant describe the claimed articulation joint show staples 7930 being ejected parallel to the “Head axis HA”. For prosecution it will be considered that the staples are fired on an orientation or direction parallel to the longitudinal or head axis.

Regarding Claims 6, 7 and 8:
The Claim reads “wherein said shaft defines a longitudinal shaft axis, and wherein said distal head is only articulatable in one plane with respect to said longitudinal axis”. This Claims are unclear since they are in contradiction of paragraph 323 of the Specification (615 of the PGPub) that reads “In any event, the distal head 7920 is articulatable in both the forward-to-back and side-to-side planes and can take a compound angle with respect to the longitudinal axis LA of the shaft 7910” and Figures 168 and 169, indicated by the Applicant as disclosing the claimed invention.

Regarding 20:
The Claim includes the limitation “wherein said distal head is configured to self-adapt without the use of an articulation actuator”. The term “self-adapt” is not clear since it is not defined in the specification or claims, the term can mean that the distal can articulate on its own volition. For prosecution the Examiner will consider it as if the distal hear is “passively articulated”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (US 2005/0119524).
Regarding Claims 1 to 3 and 20:
Sekine discloses a surgical instrument configured to treat the tissue of a patient, comprising: a shaft comprising a shaft axis (Figure 1 shows endoscopic treatment system 1; Grip 8 will be considered the shaft having a “shaft axis”); 
a distal head comprising a staple storage portion and an anvil, wherein said staple storage portion comprises staples removably stored therein, and wherein said distal head defines a longitudinal axis (Figures 1 to 3 and 7; paragraph 95, resection/ligation member 5 will be considered the distal head, with staples 18 on holes 13; the longitudinal axis would be the direction of ejection of staples 18);
a reciprocating firing mechanism configured to cycle proximally and distally along said longitudinal axis to eject said staples along said longitudinal axis (Figure 9 shows thrust member 19 cycling distally to eject the staples and retracting proximally on Figure 10); and 
an articulation joint rotatably connecting said distal head to said shaft, no articulation actuator is disclosed, wherein said distal head is not lockable in a particular position, no articulation lock is disclosed, and wherein said articulation joint permits the direction in which said staples are ejected relative to said shaft axis to change (Figure 1, Sheath 7 will be considered the articulation joint, Figure 17 show the sheath “self-adapting” to the shape of the large intestine 72 and the shaft axis being on a direction different to the “longitudinal axis”). 

Regarding Claim 4:
Sekine discloses that said distal head is articulatable in two different planes with respect to said longitudinal shaft axis (Figure 17 shows the instrument moving along the large intestine, which even though is being show on one plane is a tridimensional space that requires articulation on several planes).

Regarding Claim 5: 
Sekine discloses that the distal head is configured to assume a compound angle with respect to said longitudinal shaft axis (A compound angle usually refers to the sum of several angles; Figure 17 shows the instrument making several turns, so the angle between the distal head and the shaft can surely be considered a “compound angle”).

Note that in the Alternative, if the rejection under 102 as being anticipated by Sekine is argued a proper rejection under 103 over Sekine in view of Hall can be made by replacing the sheath for an articulation joint designed as taught by Hall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2005/0119524) in view of Hall (US 2009/0206124).
Regarding Claim 6: (See rejection 112)
As discussed above for claim 3, Sekine discloses the invention as claimed.
Sekine does not disclose that the distal head is only articulatable in one plane with respect to said longitudinal axis.  
Hall discloses an articulation joint that comprises semi-annular grooves which are separated by a central longitudinal spine passing down the longitudinal axis of the flexible articulation member such that a first plurality of ribs are formed on one lateral side of the spine and a second plurality of ribs are formed on another lateral side of the spine providing an internal passage for the actuators of the distal end; the articulation joint is used between a distal head and a shaft of a surgical stapler, the articulation being configured to be “passively articulated” (Paragraph 0253, the clinician can move the tool assembly 17 to a desired articulated orientation by "passively" bringing the tool assembly 17 into contact with the organ or other portion of the body or another medical instrument 330 to apply an external force to the tool assembly 17 to cause it to articulate within a plane relative to the housing portion 200 of the disposable loading unit 3016, Figures 94-97 also show the articulation being articulated only on one plane).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Sekine the teachings of Hall and replace the sheath for an articulation joint designed as taught by Hall if it is desired to provide only one plane of passive articulation.

Regarding Claims 7 and 8: (See rejection 112)
As discussed above for claim 6, the modified invention of Sekine discloses the invention as claimed, in particular wherein said distal head comprises a tissue opening (Figures 3, 8 and 9, lateral hole 10, can be considered a tissue opening) wherein said tissue opening defines a front of said distal head, wherein said distal head comprises a back that is on the opposite side of said distal head than said front.
The modified invention of Sekine does not disclose wherein said distal head is articulatable in a forward-to-back motion in said plane or if said distal head is articulatable in a side-to-side motion.  
As discussed for claim 6 the articulation joint only allows for articulation in one plane; but it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the position of the articulation joint to have forward to back motion or side by side motion since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  
Response to Arguments
Applicant’s arguments with respect to the previous rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments required using different references for the action.
It is noted that the references on the record:
Sonnenschein (US 2009/0250501)
Huitema (US 5452836)
Grant (US 5271543)
Adams (US 6119913) and
Okada (US 2006/0011698)
Just to name a few, alone or in combination could have been used for a proper rejection of the claims.

It is to be noted that some rejections 122(b) have not been addressed.

The Applicant indicates that the Figures 168 to 170 and the corresponding paragraphs of the Specification include Allowable subject matter and the Examiner at this moment shares the same opinion. The Examiner is open for an interview to advance prosecution at the Applicant convenience.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular Timm (US 2008/0308607), Baxter (US 2015/0173755) and Spivey (US 2011/0295242), just to name a few, disclose the use of passive articulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731